978 So.2d 351 (2008)
Patrick GIBSON
v.
Ashley M. PACKETT and Shelter Mutual Insurance Company
Jennifer K. Jones
v.
State Farm Mutual Insurance Company and Lacy Shaw.
No. 2008-C-0411.
Supreme Court of Louisiana.
April 18, 2008.
In re Shaw, Lacy; Packett, Ashley M. et al.; Shelter Mutual Insurance Company; State Farm Mutual Insurance Company; Defendant(s); Applying for Writ of Certiorari and/or Review, Parish of Rapides, Alexandria City Court, Nos. 105,129, 6-0213,; *352 to the Court of Appeal, Third Circuit, NO(B). 07-1165, 07-1233.
Denied.